Citation Nr: 0118096	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  94-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hepatitis B and C, 
including depression, competent, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to March 
1974.

In February 1980, the San Juan, the Commonwealth of Puerto 
Rico, Department of Veterans (VA), Regional Office (RO) 
granted service connection and assigned a noncompensable 
disability evaluation for hepatitis.  Entitlement to service 
connection for a psychiatric disability, on a direct basis, 
was denied.  The veteran was informed of these 
determinations, as well as his procedural and appellate 
rights by VA letter dated February 12, 1980.  He did not 
initiate an appeal, and the decision became final.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1993 rating decision of the San Juan VARO, 
which denied entitlement to a compensable evaluation for 
hepatitis B and the veteran's application to reopen his claim 
for service connection for a psychiatric disability.  The 
veteran timely completed an appeal with respect to these 
claims.

In September 1994, the veteran presented testimony at a 
personal hearing held by the Hearing Officer (HO) at the 
local VARO.  By decision and supplemental statement of the 
case issued in October 1994, the HO granted an increased 
rating to 30 percent for hepatitis B.  The denial of the 
veteran's application for reopen was confirmed and continued.

In December 1994, the veteran withdrew his request for reopen 
of his claim for entitlement to service connection for a 
psychiatric disability, on a direct basis.  Accordingly, the 
claim will no longer be considered herein.  Rowell v. 
Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1994).  
Instead, the veteran requested that the San Juan VARO review 
a claim of entitlement to service connection for a 
psychiatric disability secondary to service-connected 
hepatitis.



In November 1995, the veteran filed a formal claim of 
entitlement to service connection for hepatitis C.

In November 1999, the veteran's claims folder was permanently 
transferred to the St. Petersburg, Florida VARO as he now 
resides in that jurisdiction.

In January 2000, the St. Petersburg VARO granted service 
connection for 
hepatitis C and secondary service connection for a 
psychiatric disability.  However, it was felt that these 
disorders were part-and-parcel of the veteran's service-
connected hepatic disorder.  Therefore, the VARO found that 
no more than a 30 percent disability evaluation was warranted 
for hepatitis B and C, including depression, competent.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

As a preliminary matter, it is noted that various amendments 
became effective as to section of the VA Schedule for Rating 
Disabilities pertaining to Mental Disorders (November 7, 
1996) and Disabilities of the Liver (July 2, 2001).

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
disability.  38 C.F.R. § 4.126(d) (1996) and (2000).

Here, the HO at the San Juan VARO granted an increased rating 
to 30 percent for hepatitis B in October 1994 under the 
"old" liver disorder criteria.  The veteran thereafter 
filed a formal claim for secondary service connection for a 
nervous disorder in December 1994.  In January 2000, the St. 
Petersburg VARO determined that the veteran's service-
connected disorder manifests itself in both as a physical 
(hepatic) condition and a mental disorder (depression).  
However, because the veteran's psychiatric symptomatology did 
not indicate an evaluation greater than 30 percent under the 
"revised" mental disorder criteria, the RO determined that 
it would not be rated as the more disabling aspect of his 
condition.

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of the 
VA to do otherwise and the Secretary did so.  Karnas, 1 Vet. 
App. at 313 (1991).  Because Congress has not provided 
otherwise in this particular instance and the veteran filed 
his claim prior to the regulatory revisions of the Mental 
Disorders and Disease of the Liver rating criteria, the Board 
concludes that his claim should have been reviewed, following 
more contemporaneous examinations of the veteran, under both 
the "old" and "new" rating criteria.  Id. 

With regard to this, the Court has held that the "fulfillment 
of the statutory duty to assist . . . includes the conduct of 
a thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his hepatic and psychiatric 
disorders, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO must schedule the veteran for 
a VA examination of the liver and biliary 
system.  All testing deemed necessary by 
the examiner should be conducted.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the physician 
in conjunction with the examination.  The 
examiner should integrate the previous 
findings and diagnoses with current 
findings to identify and describe the 
nature and severity of the veteran's 
liver disorder.  The examiner should 
specify the presence or absence and 
degree of severity of any fatigue, 
malaise, anorexia, weight loss, and 
hepatomegaly.  The frequency and severity 
of any incapacitating episodes should be 
indicated.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination report should 
then be associated with the veteran's 
claims folder.

3.  The RO should also schedule the 
veteran for a VA mental disorders 
examination.  The claims folder, 
including a copy of this remand decision, 
should be also made available for review 
by this examiner in conjunction with the 
examination.  The examiner is asked to 
initially differentiate between the 
veteran's impairment due to his service-
connected depression, and that due to his 
other nonservice-related mental 
disorders.  To this end, the examiner 
should integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-related disorder(s), 
and render an opinion for the record as 
to the degree to which those specific 
symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  Based upon a review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning Score (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, indicating the level 
of impairment produced by the service-
related mental disorder(s).  It is 
imperative that the examiner also 
provides a definition of the GAF score.  
A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  The RO should then re-adjudicate the 
veteran's claim of entitlement to a 
disability evaluation in excess of 30 
percent for increased rating for hepatitis 
B and C, including depression, competent.  
To this end, consideration should be given 
to any additional applicable laws and 
regulations, including the versions of the 
VA General Rating Formula for Mental 
Disorders in effect both prior to and 
after November 7, 1996 and for Diseases of 
the Liver in effect both prior to and 
after July 2, 2001.  If benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of the claim(s) on appeal.  38 C.F.R. § 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



